Citation Nr: 1337030	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy, status post laminotomy, discectomy, and foraminotomy.

2.  Entitlement to service connection for a lower back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to June 1982 and December 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for status post cervical spine laminectomy and for DJD and DDD, lumbar spine.  The issues have been recharacterized in this appeal to more accurately reflect the medical evidence of record.

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran underwent cervical spine surgery in July 2001 to treat cervical radiculopathy and has current diagnoses of DDD and DJD of the lumbar spine.

2.  The Veteran suffered injuries to her upper and lower back while in service.


3.  Symptoms of cervical radiculopathy were not chronic in service or continuous after service, and cervical radiculopathy did not manifest to a compensable degree within one year following the Veteran's separation from service.

4.  Symptoms of a lower back disability, to include DJD, were not chronic in service or continuous after service, and DJD of the lumbar spine did not manifest to a compensable degree within one year following the Veteran's separation from service.

5.  The Veteran's DDD, DJD, and cervical radiculopathy, status post laminotomy, discectomy, and foraminotomy, are not related to the back injuries sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical radiculopathy, status post laminotomy, discectomy, and foraminotomy, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a lower back disability, to include DDD and DJD, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify

VA satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A.  § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was provided to the Veteran in December 2009, prior to the initial adjudication of her claims in June 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims and was told that she needed to provide the names of the persons, agency, or company who had additional records to help decide her claims.  She was also informed that VA would attempt to determine what additional information was needed to process her claims, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

B.  Duty to Assist

VA has also satisfied its duty to assist the Veteran in the development of her claims.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, private treatment records and VA treatment records with the claims file.  The RO also procured Social Security Administration (SSA) records, including the SSA's decision regarding the Veteran's entitlement to disability insurance benefits.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  The Veteran was afforded a VA examination to address service connection for a series of disabilities, including the spinal disabilities listed above, in May 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds that the VA examination and opinion obtained are adequate because the examiner reviewed the Veteran's claim file, considered relevant medical and post-service history, and performed a physical evaluation.  Further, the examiner provided a sufficiently detailed description of the disability and provided an analysis to support her opinion.  See id.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the adjudication of his claims.  

II. Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).


DJD, a form of arthritis, qualifies as a chronic disease under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.303(b), service connection will be also be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  As DJD and cervical radiculopathy both qualify as "chronic diseases," 38 C.F.R. § 3.303(b) applies to both of the Veteran's claims for service connection.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis for Cervical Radiculopathy

The Veteran contends that she currently suffers from cervical radiculopathy, status post laminotomy, discectomy, and foraminotomy, as a result of an upper back injury she sustained during active duty.

The Veteran was diagnosed with cervical radiculopathy for which she underwent surgery in July 2001.  According to the private medical records submitted by Dr. S.S., the Veteran revealed symptoms indicating cervical radiculopathy in June 2001.  In July 2001, surgery involving laminotomy, discectomy, and foraminotomy was performed on the C5-6 vertebrae.  During the May 2010 VA spine examination, the VA examiner noted the previous surgery but also explained that the Veteran still exhibits "some radiation of discomfort."  Thus, the Board finds a current cervical radiculopathy disability, status post laminotomy, discectomy, and foraminotomy.  

Next, the Board finds that the Veteran suffered an upper back injury while in service.  Service treatment records show that the Veteran presented to a service medical clinic in May 1984 with back pain extending across the shoulders that began when she was carrying her child.  The clinician diagnosed a soft tissue injury.  Additionally, the Veteran was diagnosed with a pulled muscle in her neck during a service medical clinic evaluation in April 1983.  No cause was identified.

The Board finds that symptoms of an upper back disability were not chronic in service.  As discussed above, there were two isolated incidents in the Veteran's service treatment records diagnosing specific injuries to the Veteran's neck and upper back in April 1983 and May 1984.  The only additional documentation of an in-service upper back or neck injury is an August 1984 service treatment record indicating an "acute episode" of upper back pain.  No cause was identified.  Further, the service examination report of record states that the Veteran's spine was given a normal clinical evaluation.  See August 1981 service examination.  Additionally, the Veteran denied a history of recurrent back pain on the accompanying August 1981 report of medical history.

Similarly, the Board finds that the weight of the evidence demonstrates that symptoms of an upper back disability have not been continuous since service separation in November 1985.  The earliest evidence of post-service upper back pain is a clinical note from June 2001.  In that note, Dr. S.S. describes an initial consultation with the Veteran, who reported left neck pain that had been present for "about three months."  Dr. S.S. recorded the Veteran's medical history, which included tubal ligation, high blood pressure, and a family history of cardiac problems, diabetes and hypertension.  There is no indication that the Veteran reported any medical history involving upper back or neck pain beyond that which started three months earlier.

In subsequent statements, the Veteran reported continuous neck pain since service.  In the February 2008 VA Form 21-4138, the Veteran attributed nonspecific back pain to a 25-mile road march during basic training.  In the November 2009 VA Form 21-526, the Veteran indicated that her current cervical spine condition (claimed as "upper back shoulder condition") began on May 2, 1984 - the same date as the service treatment record noting a soft tissue injury and including the Veteran's statement that the pain began after carrying her child.  During the May 2010 spine examination, the Veteran described "only vague intermittent discomfort in neck after service until 2001 - when left arm 'went numb.'"  In each instance, the Board finds the Veteran competent to report a history of back pain.  See Layno, 
6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  However, inconsistencies in these statements affect the Veteran's credibility and the weight that the Board attributes to this evidence of continuous symptoms since service separation.

First, the Veteran has provided inconsistent statements about what initially caused neck/upper back pain in service.  In the February 2008 VA Form 21-4138, the Veteran identified an undated 25-mile road march in basic training as the cause of an upper back shoulder condition.  This statement also attributed foot pain to the same march.  Service treatment records from March 1983 indicate that the Veteran presented to a service medical clinic complaining of foot pain that followed marching.  This entry does not indicate that the Veteran reported neck or back pain at this time.  Similarly, service treatment records do not include any complaints, symptoms, treatment, or diagnosis relating to back pain of any kind before March 1983, and later complaints of upper back/neck pain are not associated with marching.  In the November 2009 VA Form 21-526, the Veteran attributed an "upper back shoulder condition" to an injury she sustained in May 1984, when she hurt herself carrying her child.  These statements provide conflicting accounts of how neck/upper back pain began despite being made within months of each other.  In this context, the Board does not overlook that each statement was made in relation to the claim for service connection.  See Cartwright, 2 Vet. App. at 25; Pond v. West, 112 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Harvey, 6 Vet. App. at 394 (1994).

Second, and similarly, the Veteran has reported conflicting onset dates.  When being examined by a VA physician during the May 2010 spine examination, the Veteran reported that her cervical pain began in 1984.  The Veteran further explained that there was only vague intermittent discomfort associated with the injury until surgery in July 2001.  However, during a consultation with Dr. S.S. in June 2001, Veteran indicated that her neck pain only began three months prior.  The remaining medical history from Dr. S.S.'s note includes a detailed medical history which does not mention any additional history of neck or back pain.  As this history was provided approximately eight years before the Veteran submitted a claim for service connection for an upper back condition, the Board attributes greater probative value to the Veteran's statements to Dr. S.S., which indicate an onset of pain in 2001.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

In sum, the evidence presents conflicting histories that offer different onset dates for an upper back/neck disability.  The evidence that supports finding continuity of symptomatology since service is limited to the Veteran's statements made after submitting a claim for service connection.  In contrast, the evidence supporting a later onset includes the Veteran's statements from 2001 - made for treatment purposes - and the absence of any documented complaint, treatment, or diagnosis for over 17 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  After weighing this evidence, the Board finds symptoms of an upper back disability have not been continuous since service separation in November 1985.  See e.g., Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Next, the Board finds that cervical radiculopathy did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service complaint of neck or upper back pain is noted in a June 2001 private treatment record, over 15 years after the Veteran's separation from service. 

As the evidence does not show chronic symptoms of upper back/neck pain in service, continuous symptoms since service, or a manifestation of cervical radiculopathy within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  

After a careful review of the evidence, the Board also finds that the weight of the lay and medical evidence establishes that the Veteran's current cervical radiculopathy disability, status post laminotomy, discectomy, and foraminotomy, is not related to the upper back injuries she sustained while in service.

As noted above, the Veteran underwent a VA spine examination in May 2010.  The examiner reviewed the Veteran's medical history and claims file, and performed a physical evaluation.  The examiner opined that "the current upper back problem is not a continuation of symptoms which started in the service, caused by, a result of, aggravated by or aggravated beyond its natural progression by of [sic] military service."  The rationale supporting the examiner's opinion cites a lack of continuity of care.  Specifically, the examiner stated that the Veteran's in-service treatment records for upper back pain could not be related to current cervical problems "without evidence that she sought medical care between [1984] and 2001 surgery, a period of 17 years."

The remaining treatment records do not provide any evidence regarding to the cause or etiology of the Veteran's current cervical radiculopathy.   The records from Dr. S.S. include a diagnosis of cervical radiculopathy and follow-up on spinal surgery, however, there are no opinions on the etiology of the current neck condition.  The Veteran consulted with Dr. I.H. in April 2004 about neck pain; however, the associated note does not include a discussion of medical history.  

The Veteran has asserted a relationship between the current cervical radiculopathy and service.  However, the Veteran is not competent to relate any of the three isolated instances of an upper/back injury to her current disability.   Specifically, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of cervical radiculopathy.  The diagnosed cervical radiculopathy may have multiple possible etiologies, a diagnosis requires special knowledge of disease process/body system and clinical testing is required to make the diagnosis, and is not diagnosable on symptoms alone.  See e.g., Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  As such, the Veteran has not provided any probative statements to support a finding that current cervical radiculopathy is related to service. 

For these reasons, service connection for cervical radiculopathy, status post laminotomy, discectomy, and foraminotomy, is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.


Service Connection Legal Analysis for a Lower Back Disability

Here, the Board finds that the Veteran has a current lower back disability.  Specifically, the Veteran has current diagnoses of DDD and DJD of the lumbar spine, as noted in the May 2010 VA spine examination report.

The Board also finds that the Veteran's lower back was injured in service, but that symptoms of a lower back disability were not chronic in service.  Service treatment records show that the Veteran presented with lower back pain in August 1984 and was diagnosed with paravertebral muscle spasms in the lumbar spine and mild scoliosis.  The Veteran also complained of lower back pain in October 1984, but no diagnosis or impression was provided by the service medical clinician.  In March 2002, the Veteran presented in Wayne Memorial Hospital Emergency Department and complained of back pain.  The note includes a medical history which explains that the Veteran "has been having chronic recurring episodes of low back pain radiating into her lower legs for years since an injury she sustained in 1976."  However, the August 1981 service examination report includes a normal clinical evaluation of the spine, and a 1981 medical history report that indicates no history of recurrent back pain.  Therefore, the Board finds that the Veteran's symptoms of a lower back disability were not chronic in service.  

Further, the Board finds that symptoms of a lower back disability have not been continuous since service separation.  Following service, the evidence shows that the Veteran first reported pain relating to her lumbar spine in 2000.  See August 2001 Dr. S.S. clinic note ("she mentions that for eighteen months she has had left-sided lumbar back pain").  However, additional evidence suggests an earlier onset date that precedes the Veteran's active service.  As discussed previously, the Veteran reported "chronic recurring episodes of low back pain radiating into her lower legs for years since an injury she sustained in 1976" during a March 2002 emergency room visit.  During the May 2010 VA spine examination, the Veteran related low back discomfort "intermittently several times a year until about 2003."  In addition, the examination report includes a medical history of low back pain that began in May 1984.  The evidence also shows that the Veteran was treated by Dr. V.S. from 2003 to 2006 for DDD of the lower back.  

In statements to VA, the Veteran initially attributed her current back condition to a 25-mile road march in basic training.  See February 2008 VA Form 21-4138.  Then, in November 2009, the Veteran stated that her lower back condition began on August 17, 1984, the same date as a service treatment record diagnosing paravertebral muscle spasms in the lower back.  See November 2009 VA Form 21-526.

As the above evidence describes, the Veteran has identified several dates and causes for the onset of lower back pain.  Cumulatively, the Veteran has stated that lower back pain began after an injury sustained in 1976 (before service); contemporaneous with in-service treatment for an upper back injury in May 1984; contemporaneous with in-service treatment for lower back muscle spasms in August 1984; eighteen months prior to a private medical consultation in August 2001; and following an undefined date associated with a 25-mile road march in basic training.  As a result of the Veteran inconsistent statements with these conflicting dates and causes, the Board finds that the Veteran's statements are not probative for the purpose of determining continuous symptoms of a lower back disability since service separation.  Instead, the Board finds that the weight of the credible and probative evidence shows that the back disability was first shown as noted in the first post-service visit for treatment in August 2001 and reported to have first manifested in 2000.  Therefore, the Board finds that the Veteran's symptoms of a lower back disability were not continuous after service.  

Relying on this same evidence, the Board finds that DJD did not manifest to a compensable degree within one year following the Veteran's separation from service.  In sum, service connection for a lower back disability, to include DJD, is not warranted on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.

After a careful review of all the evidence of record, the Board also finds that the weight of the lay and medical evidence demonstrates that the Veteran's currently diagnosed DDD and DJD of the lumbar spine are not related to her active service.  The Veteran underwent a VA spine examination in May 2010.  After reviewing this history, the Veteran's claim file, and performing a physical evaluation, the VA examiner reported that "the current low back problem is not a continuation of symptoms which started in the service, caused by, a result of, aggravated by or aggravated beyond its natural progression by of [sic] military service."  The rationale supporting the examiner's opinion cites a lack of continuity of care.  Specifically, the examiner stated that the Veteran's in-service low back strain could not be related to current DDD or DJD because "it is not possible to relate [the August 1984 service treatment for paravertebral muscle spasms] to back pain that she sought medical care for in 2003."  

The only other remaining evidence concerning a relationship between the Veteran's current lower back disabilities are her own statements regarding chronic and continuous symptomatology.  As discussed above, due to the inconsistencies in these statements about when and how lower back pain began, these statements provide no probative value when determining the onset of symptoms of a lower back disability.   

In contrast, the May 2010 VA spine examination report offers probative evidence to support a finding that there is no relationship between DDD or DJD to the Veteran's in-service lower back injury.  Although the examiner stated that the Veteran first sought post-service treatment in 2003 rather than 2001, the rationale remains based on the impossibility of relating a diagnosis of paravertebral muscle spasms in August 1984 to current DDD or DJD.  

The Veteran has asserted a relationship between the current lumbar spine disability and.  However, the Veteran is not competent to provide a medical nexus opinion.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spine DDD and DJD.  The diagnosed DDD and DJD may have multiple possible etiologies, a diagnosis requires special knowledge of disease process/body system and clinical testing is required to make the diagnosis (e.g., x-rays for arthritis) and is not diagnosable on symptoms alone.  See e.g., Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran has not provided any probative statements to support a finding that lumbar spine disability is related to service. 

As such, service connection for a lower back disability, to include DDD and DJD, is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57; 38 C.F.R. § 3.102.








ORDER

Service connection for cervical radiculopathy, status post laminotomy, discectomy, and foraminotomy, is denied.

Service connection for a lower back disability, to DDD and DJD, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


